DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340020 to Owens in view of US 2010/0170889 to Keite-Telgenbuscher.
Regarding claim 1 Owens discloses the structure of a core (14) that a heater/dielectric layer (16), an impact layer (26) with a metal upper layer and lower pregreg layer [0024-0025], a first structural facing (22), a second structural facing (24) with carbon fiber in a polymer resin, the impact layer (26) bonded with the first structural facing (22), the first sub-layer a prepreg ply [0025] described as resin in [0024]. Owens does not disclose that the heater is a PTC heater nor that the second sub-layer is thermoplastic or glass. However, Keite-Telgenbuscher discloses a PTC heater [0022] layer with a glass upper layer [0194].
The advantage of utilizing a PTC heater and glass layer as in Keite-Telgenbuscher is to avoid overheating and create a mirrored surface. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Owens by 
Regarding claim 2 Owens further discloses that the core has a honeycomb structure [0021].
Regarding claims 4 and 5 Owens further discloses the first structural facing (22), a second structural facing (24) with carbon fiber in a polymer resin, the impact layer (26) bonded with the first structural facing (22), the first sub-layer a prepreg ply [0025] described as resin in [0024].
Regarding claim 6 Owens further discloses the first sub-layer a prepreg ply [0025] described as resin in [0024].
Claims 1, 2, 4, 5, 6, 8, 9, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Owens/Keite-Telgenbuscher in view of US 2009/0266810 to Chivers.
Regarding claims 1, 2, 4, 5, 6, 8, 9, 11, 12, and 13 Owens/Keite-Telgenbuscher discloses the elements as above, but does not state that the layers are bonded. However, Chivers discloses adhesive between all layers to increase bond strength.
The advantage of utilizing adhesive as in Chivers is to increase bond strength. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Owens/Keite-Telgenbuscher by using the adhesive as in Chivers in order to increase bond strength.
Response to Arguments
Applicant argues that Owens does not disclose that a first structural facing bonded to the heater/dielectric layer opposite the core and a second structural facing bonded to the core opposite the heater/dielectric layer so that the second structural facing is spaced apart from the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.